Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action in response to remarks and amendments filed 1/9/2021.
Claims 6-19 were previously withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US PG Pub 2016/0202332), hereinafter referred to as Huang and further in view of Huang et al. (US Patent No. 7498814), hereinafter referred to as Xu.

With respect to claim 1, Huang (Figures 1-5) teaches a thermal shield, the thermal shield including: 
an internal cylinder having a first end (inner tube 1, paragraph 26 which has a top end) an external cylinder encompassing the internal cylinder, the external cylinder having a second end (outer tube 2, paragraph 25 which also has a top end), 
a seal head configured between the internal cylinder and the external cylinder, the seal head having a first edge and a second edge (annular end cap 3, paragraph 24 which has the first edge against the inner tube and a second edge against the outer tube); and a connecting component including a plurality of connectors, each of the plurality of connectors being configured to connect the second end of the external cylinder with the second edge of the seal head (the teeth 21 and 32, paragraph 35),
wherein a surface of each of the plurality of connectors includes at an angle ranging from 2 degrees to 90 degrees with respect to a surface of the external cylinder (as seen in Figure 2, chamfers are formed on the tooth edges (paragraph 35, which would mean part of the surface of the connectors 21 is angled away from the internal surface of the external cylinder at an angle that would have to range between 2 and 90 degrees, further as seen in the figure the teeth 32 have a part that includes away from the outer cylinder which would also have to be in part between 2 and 90 degrees). 



Huang does teach that the thermal radiation shield is for a superconducting magnet (abstract)
 (which would have coils), Huang does not teach the thermal shield used in a cryostat comprising: an inner vessel configured to accommodate one or more superconducting coils; an outer vessel encompassing the inner vessel; and the thermal shield is configured between the outer vessel and the inner vessel.



Therefore it would have been obvious to a person having ordinary skill in the art to have utilized the thermal shield of Huang with a superconducting magnetic assembly (which is its design purpose, abstract) within outer vacuum vessel (72) of Xu (as the thermal shield 114) since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would in view of Xu consider it to be obvious for the placement within a system of the thermal shield of Xu to have been between an outer vacuum vessel and an inner vessel which contains the superconducting magnetic coils in order to provide heat radiation shielding of the superconducting assembly as that is the configuration that would allow the thermal radiation shield to be used for its purpose.  Thus there would be a cryostat formed with an inner and outer vessel and a thermal shield between them.

With respect to claim 2, Huang as modified teaches wherein the connecting component is formed bending a second extension of at least one of the first edge or the second edge of the seal head (the chamfer can be considered a bend, which as there is a bend, it can be considered to meet the limitation as this is a product by process limitation which is not limited to the manipulation of the recited steps, only the structure implied by the steps, MPEP 2113).

With respect to claim 3, Huang as modified teaches wherein at least one of the first extension or the second extension is configured with a plurality of gaps (the teeth 21 are provided with a gap where the chamfer sits when connected to the cap 3).

With respect to claim 4, Huang as modified teaches wherein a width of at least one of the plurality of gaps configured on the second extension increases in a direction from from the second edge of the seal head 

With respect to claim 5, Huang teaches the thermal shield further comprising a cover layer configured to cover at least one of the plurality of gaps (the recess 32 is where gaps between adjacent parts of the extension are and it where a weld is placed, paragraph 39 which would form a cover layer).


With respect to claim 20, Huang (Figures 1-5) teaches a thermal shield, the thermal shield including: 
an internal cylinder having a first end (inner tube 1, paragraph 26 which has a top end) an external cylinder encompassing the internal cylinder, the external cylinder having a second end (outer tube 2, paragraph 25 which also has a top end), 
a seal head configured between the internal cylinder and the external cylinder, the seal head having a first edge and a second edge (annular end cap 3, paragraph 24 which has the first edge against the inner tube and a second edge against the outer tube); and a connecting component including a plurality of connectors, each of the plurality of connectors being configured to connect the second end of the external cylinder with the second edge of the seal head (the first and second toothed part 21 and 31 as well as the connecting components of the end cap which are between the recess 32 and the teeth 21/31 are a plurality of connectors and form an overall connecting component, paragraph 25 which connect the edge of the outer tube and the outer edge of the end cap)
wherein a surface of each of the plurality of connectors includes at an angle ranging from 2 degrees to 90 degrees with respect to a surface of the external cylinder (as seen in Figure 2, chamfers are formed on the tooth edges (paragraph 35, which would mean part of the surface of the connectors 21 is angled away from the internal surface of the external cylinder at an angle that would have to range between 2 and 90 degrees). 


 (which would have coils), Huang does not teach the thermal shield used in a cryostat comprising: an inner vessel configured to accommodate one or more superconducting coils; an outer vessel encompassing the inner vessel; and the thermal shield is configured between the outer vessel and the inner vessel.

Xu (Figure 3) teaches that when using a thermal shield (114) it is disposed within an outer vacuum vessel (72) and surrounds an inner vessel (cylindrical shaped structure 102) which houses a superconducting magnetic coil assembly (86) (Column 4, lines 38-57).

Therefore it would have been obvious to a person having ordinary skill in the art to have utilized the thermal shield of Huang with a superconducting magnetic assembly (which is its design purpose, abstract) within outer vacuum vessel (72) of Xu (as the thermal shield 114) since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would in view of Xu consider it to be obvious for the placement within a system of the thermal shield of Xu to have been between an outer vacuum vessel and an inner vessel which contains the superconducting magnetic coils in order to provide heat radiation shielding of the superconducting assembly as that is the configuration that would allow the thermal radiation shield to be used for its purpose.  Thus there would be a cryostat formed with an inner and outer vessel and a thermal shield between them.

Huang does teach that the thermal radiation shield is for a superconducting magnet (abstract)
 (which would have coils); however, Huang does not teach a superconducting magnet assembly, comprising: one or more superconducting coils; at least one coil carrier configured to support the one or more superconducting coils; a cryostat, wherein at least one of the one or more superconducting coils is disposed inside the cryostat, the cryostat including; an inner vessel configured to accommodate the one or more superconducting coils: an outer vessel encompassing the inner vessel.

Xu (Figure 3) teaches that when using a thermal shield (114) it is disposed within an outer vacuum vessel (72) and surrounds an inner vessel (cylindrical shaped structure 102) which houses a superconducting magnetic coil assembly (86) (Column 4, lines 38-57).

Therefore it would have been obvious to a person having ordinary skill in the art to have utilized the thermal shield of Huang with a superconducting magnetic assembly (which is its design purpose, abstract) within outer vacuum vessel (72) of Xu (as the thermal shield 114) since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would in view of Xu consider it to be obvious for the placement within a system of the thermal shield of Xu to have been between an outer vacuum vessel and an inner vessel which contains the superconducting magnetic coils in order to provide heat radiation shielding of the superconducting assembly as that is the configuration that would allow the thermal radiation shield to be used for its purpose.  Thus there would be a superconducting magnetic assembly with a cryostat formed with an inner and outer vessel and a thermal shield between them and the inner wall of the cylindrical shaped structure 102 would be coil carrier as it is where the coil carrier sits.

With respect to claim 21, Huang as modified teaches wherein each of the plurality of gaps has a V-shape (a V-shape would be formed between the chamfer and the inner part of the cap 3).

Response to Arguments
Applicant's arguments filed 1/9/2021 have been fully considered but they are not persuasive. 

In view of the amendments, the rejection under 35 USC 112 are withdrawn.

Applicant argues that neither Huang nor Xu teaches “a surface of each of the plurality of connectors inclines at an angle ranging from 2 degrees to 90 degrees with respect to a surface of the external cylinder”.  This is not persuasive.
.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816.  The examiner can normally be reached on Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M KING/Primary Examiner, Art Unit 3763